Title: I. Joint Commission to Accept the Mediation of Russia and Austria, 15 June 1781
From: President of Congress,Huntington, Samuel
To: Adams, John,Franklin, Benjamin,Jefferson, Thomas,Jay, John,Laurens, Henry




15 June 1781


The united States of America, To all to whom these Presents shall come send Greeting.
Whereas his most Christian Majesty our great and beloved Friend and Ally hath informed us by his Minister Plenipotentiary whom he hath appointed to reside near us, that their Imperial Majesties the Empress of Russia and the Emperor of Germany actuated by Sentiments of Humanity and a desire to put a Stop to the Calamities of War, have offered their Mediation to the belligerent Powers in Order to promote Peace.
Now know ye, that We desirous as far as depends upon us to put a Stop to the Effusion of Blood and convince all the Powers of Europe that we wish for nothing more ardently than to terminate the War by a safe and honorable Peace, relying on the Justice of our cause, and persuaded of the Wisdom and Equity of their Imperial Majesties who have so generously interposed their good Offices for promoting so salutary a Measure, have constituted and appointed, And, by these Presents, do constitute and appoint, our trusty and well beloved the Honorable John Adams late a Delegate in Congress from the State of Massachusetts, the honorable Benjamin Franklin our Minister at the Court of France, the honorable John Jay late President of Congress and now our Minister at the Court of Madrid, the honorable Henry Laurens formerly President of Congress and commissioned and sent as our Agent to the United Provinces of the Netherlands, and the honorable Thomas Jefferson Governor of the Commonwealth of Virginia, our Ministers Plenipotentiary, Giving and granting to them, or such of them as shall assemble, or in Case of death, Absence, Indisposition or other Impediment of the others, to any one of them, full Power and Authority in our Name and on our behalf, in Concurrence with his most Christian Majesty to accept in due form the Mediation of their Imperial Majesties the Empress of Russia and the Emperor of Germany.
In Testimony whereof we have caused these Presents to be signed by our President and Sealed with his Seal.
Done at Philadelphia this fifteenth day of June in the Year of our Lord One Thousand Seven hundred and eighty one, and in the fifth Year of our Independence, By the United States in Congress assembled.

Sam Huntington President

Attest Chas Thomson secy.



